United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cocoa Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1181
Issued: February 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 12, 2020 appellant filed a timely appeal from December 3, 2019 and April 3, 2020
merit decisions and an April 24, 2020 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a medical
condition causally related to the accepted October 14, 2019 employment incident; and (2) whether

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 24, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

OWCP properly denied appellant’s request for reconsideration of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 24, 2019 appellant, then a 34-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on October 14, 2019 he suffered brief unconsciousness, a
laceration to the right eyebrow, concussion, and loss of memory after tripping over a curb when
walking inside to clock in for work while in the performance of duty. On the reverse side of the
claim form the employing establishment controverted appellant’s claim, contending that he was
not injured in the performance of duty as he was injured prior to starting his shift. It further asserted
that the injury was caused by appellant’s possible intoxication. Appellant did not stop work.
In a development letter dated October 30, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. OWCP noted that
documentation had not been received to establish that appellant actually experienced the incident
alleged to have caused injury. It also indicated that medical evidence had not been received, which
supported a medical diagnosis in connection with the alleged employment incident. In a separate
development letter of even date, OWCP requested that the employing establishment provide
additional information, including evidence regarding appellant’s possible intoxication and his tour
of duty. It afforded both parties 30 days to respond.
OWCP subsequently received a request for authorization for a magnetic resonance imaging
(MRI) scan of appellant’s brain from Dr. Gary Weiss, a Board-certified anatomic and clinical
pathologist.
By decision dated December 3, 2019, OWCP accepted that the incident occurred as
alleged, but denied appellant’s claim, finding that the medical evidence of record was insufficient
to establish a medical diagnosis in connection with the accepted October 14, 2019 employment
incident. It concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
On December 31, 2019 OWCP received appellant’s November 3, 2019 response to the
development questionnaire. Appellant noted that he was not impaired in any way when the injury
occurred. He indicated that he tripped on the sidewalk outside of the employing establishment
before he began his tour of duty. Appellant reported that he fell on his right knee and shoulder
and that he struck his head on the brick wall of the building. He noted that his right eye was cut
open above his eyebrow and that he briefly lost consciousness. Appellant indicated that his
coworker notified the postmaster of the incident. He stated that he stopped work for two days and
that he delayed filing his Form CA-1 because the postmaster informed him that he might not be
eligible to file a claim. Appellant noted that he experienced brief unconsciousness, confusion,
pain, and loss of balance immediately after the employment incident and that he went inside the
employing establishment to wash the blood from his face after the incident. He indicated that he
did not have any similar disability or symptoms prior to the employment incident.

2

In an October 14, 2019 state workers’ compensation form report, Dr. Pierce Arnold, a
Board-certified family practitioner, diagnosed laceration of the right eyebrow and mild concussion.
He checked a box to indicate that the conditions for which treatment was sought were work related.
In an October 24, 2019 form report, Dr. Arnold diagnosed laceration of the right eyebrow.
He indicated that appellant had his sutures removed and that he had reached maximum medical
improvement.
On January 31, 2020 appellant requested reconsideration.
previously submitted medical evidence by fax and mail.

He asserted that he had

By decision dated April 3, 2020, OWCP modified the December 3, 2019 decision, finding
that appellant had established valid medical diagnoses. However, the claim remained denied
because the medical evidence of record was insufficient to establish a causal relationship between
the diagnosed medical conditions and the accepted October 14, 2019 employment incident.
On April 16, 2020 appellant requested reconsideration. In support of his request, he
submitted an October 24, 2019 narrative report from Dr. Arnold who examined appellant and
diagnosed laceration of the right eyebrow. Dr. Arnold noted that the encounter was related to
appellant’s workers’ compensation claim and that his sutures were removed without
complication.3
By decision dated April 24, 2020, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7

3

Appellant also resubmitted form reports from Dr. Arnold dated October 14 and 24, 2019.

4

Supra note 1.

5

M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7
B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.11
OWCP’s procedures recognize that a claim may be accepted without a medical report when
the condition is a minor one which can be identified on visual inspection.12 In clear-cut traumatic
injury claims, such as a fall resulting in a broken arm, a physician’s affirmative statement is
sufficient and no rationalized opinion on causal relationship is needed. In all other traumatic injury
claims, a rationalized medical opinion supporting causal relationship is required.13
ANALYSIS -- ISSUE 1
The Board finds that appellant has met his burden of proof to establish a laceration causally
related to the accepted October 14, 2019 employment incident.
In support of his claim, appellant submitted reports dated October 14 and 24, 2019 from
Dr. Arnold. Dr. Arnold diagnosed laceration of the right eyebrow and opined that the condition
was work related. OWCP accepted that the October 14, 2019 employment incident occurred as
alleged, that a medical condition had been diagnosed, and that appellant was injured in the
performance of duty. As noted above, OWCP’s procedures recognize that a claim may be accepted
without a medical report when the condition is a minor one which can be identified on visual
inspection.14 The Board, thus, finds that this evidence is sufficient to meet appellant’s burden of
proof that he sustained a right eyebrow laceration on October 14, 2019.15 Upon return of the case
8

T.J., Docket No. 19-0461 (issued August 11, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, 41 ECAB 354 (1989).

10

A.R., Docket No. 19-0465 (issued August 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

W.L., Docket No. 19-1581 (issued August 5, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011); Chapter 2.805.3(c) (January 2013). See also M.F., Docket No. 19-0578 (issued January 26, 2021); S.S.,
Docket No. 20-0509 (issued August 18, 2020).
13

Id. at Chapter 2.805.3(d) (January 2013).

14

Supra note 12; see also K.P., Docket No. 18-0350 (issued February 11, 2020); A.P., Docket No. 19-0224 (issued
July 11, 2019).
15

Id.

4

record OWCP shall make payment and/or reimbursement of medical expenses with regard to the
accepted laceration of the right eyebrow.16
The Board further finds, however, that appellant has not established additional conditions
as causally related to the accepted employment injury.
In his October 14 and 24, 2019 form reports, Dr. Arnold also diagnosed a mild concussion.
In an October 14, 2019 state workers’ compensation form report, he checked a box to indicate that
the conditions for which treatment was sought were work related. However, the Board has held
that an opinion on causal relationship with an affirmative check mark, without more, by way of
medical rationale, is insufficient to establish the claim.17 In October 24, 2019 report, Dr. Arnold
noted that he examined appellant and diagnosed laceration of the right eyebrow. He opined that
the encounter was related to appellant’s workers’ compensation claim. However, Dr. Arnold did
not offer medical rationale to explain how or why the accepted employment injury caused or
contributed to appellant’s diagnosed concussion. The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how a given medical condition/disability was related to employment factors.18 As such,
Dr. Arnold’s reports are insufficient to establish additional conditions as causally related to the
accepted employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 (a) of FECA19 vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.20
To require OWCP to reopen a case for merit review under 5 U.S.C. § 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal

16
See B.C., Docket No. 20-0498 (issued August 27, 2020) (the Board accepted lumbar contusion as causally related
to the accepted employment incident); S.H., Docket No. 20-0113 (issued June 24, 2020) (the Board accepted a right
ankle contusion as causally related to the accepted employment incident); M.A., Docket No. 13-1630 (issued
June 18, 2014).
17

C.S., Docket No. 18-1633 (issued December 30, 2019); D.S., Docket No. 17-1566 (issued December 31, 2018).

18

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (a report is of limited probative value regarding causal
relationship if it does not contain medical rationale describing the relationship between work factors and a diagnosed
condition/disability).
19

Supra note 1

20

5 U.S.C. § 8128(a).

5

argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.21
A request for reconsideration must be received by OWCP within one year of the date of its
decision for which review is sought.22 If it chooses to grant reconsideration, it reopens and reviews
the case on its merits.23 If the request is timely, but fails to meet at least one of the requirements
for reconsideration, OWCP will deny the request for reconsideration without reopening the case
for review on the merits.24
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration with
regard to his claim that he sustained a concussion causally related to the accepted employment
injury.
Appellant’s April 16, 2020 request for reconsideration did not establish that OWCP
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument not
previously considered by OWCP. Consequently, the Board finds that he is not entitled to a review
of the merits based on either the first or second requirement under 20 C.F.R. § 10.606(b)(3).25
In support of his request, appellant submitted an October 24, 2019 report from Dr. Arnold
who examined him and diagnosed laceration of the right eyebrow. Dr. Arnold noted that the
encounter was related to appellant’s workers’ compensation claim and that his sutures were
removed without complication. Appellant also resubmitted form reports from Dr. Arnold, dated
October 14 and 24, 2019. Providing additional medical evidence that either duplicates or is
substantially similar to evidence of record does not constitute a basis for reopening a case.26 As
appellant did not provide relevant and pertinent new evidence, he is not entitled to a merit based
on the third requirement under 20 C.F.R. § 10.606(b)(3).27

21

20 C.F.R. § 10.606(b)(3); see also H.H., Docket No. 18-1660 (issued March 14, 2019); L.G., Docket No. 09-1517
(issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008)
22

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of its decision for which review is sought. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document
receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal Employees’
Compensation System (iFECS). Id. at Chapter 2.1602.4b
23

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

24

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

25

Supra note 23.

26

M.O., Docket No. 19-1677 (issued February 25, 2020); Eugene F. Butler, 36 ECAB 393, 398 (1984).

27
S.H., Docket No. 19-1897 (issued April 21, 2020); M.K., Docket No. 18-1623 (issued April 10, 2019);
Edward Matthew Diekemper, 31 ECAB 224-25 (1979).

6

CONCLUSION
The Board finds that appellant has met his burden of proof to establish a laceration causally
related to the accepted October 14, 2019 employment incident. The Board further finds, however,
that appellant has not established that his diagnosed concussion was causally related to the
accepted employment injury and OWCP properly denied appellant’s request for reconsideration
of the merits of his claim with regard to the diagnosed concussion.
ORDER
IT IS HEREBY ORDERED THAT the December 3, 2019 and April 3 and 24, 2020
decisions of the Office of Workers’ Compensation Programs are affirmed in part and reversed in
part and the case is remanded for further proceedings consistent with this decision of the Board.28
Issued: February 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

28
Christopher J. Godfrey, Deputy Chief Judge, who participated in the preparation of the decision, was no longer
a member of the Board after January 20, 2021.

7

